NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Applicant’s Amendment
In the amendment dated February 10, 2022, applicant amended independent claim 1 to incorporate the limitations of former dependent claim 2.  Former claim 2 was previously indicated as containing allowable subject matter at page 5 of the Office Action dated September 17, 2021.  In the amendment, applicant also clarified the language of characteristic “c)” of claim 1, responding to the claim objection at page 2 of the Office Action dated September 17, 2021.  In view of the amendment and applicant’s remarks, all claim rejections and objections are withdrawn.
Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
See page 5 of the Office Action dated September 17, 2021.  Additionally, claim 10, directed to a catheter comprising the inflatable catheter element of claim 1, is considered to be allowable because it requires the structure of the inflatable catheter element of allowable claim 1.
Any comments on these reasons for allowance considered necessary by applicant must be submitted no later than the payment of the issue fee, and, to avoid processing delays, any such comments should preferably accompany the issue fee.  The comments should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E. Hill whose telephone number is 571-270-1485 and whose fax number is 571-270-2485.  The examiner can normally be reached on Monday through Friday at 9:00 am through 5:00 pm Eastern Standard Time. 
Examiner interviews are available via telephone, in person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo, can be reached at 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/ pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS E HILL/Primary Examiner, Art Unit 1767